UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 22, 2011 DIRECT INSITE CORP. (Exact Name of Registrant as Specified in Charter) Delaware 0-20660 11-2895590 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 13450 West Sunrise Boulevard, Suite 510, Sunrise, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(631) 873-2900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 22, 2011, Michael J. Beecher delivered his resignation as the Registrant’s Chief Financial Officer, Treasurer and Secretary.Mr. Beecher’s resignation will be effective on September 15, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Direct Insite Corp. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DIRECT INSITE CORP. /s/ Matthew E. Oakes Matthew E. Oakes Chief Executive Officer Dated:August 26, 2011
